UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6458


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN LAVAN CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:08-cr-00100-F-1; 5:11-cv-00558-F)


Submitted:   April 17, 2013                 Decided:   April 30, 2013


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Lavan Clark, Appellant Pro Se.      Jason Harris Cowley,
Jennifer P. May-Parker, Thomas B. Murphy, Rudolf A. Renfer, Jr.,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin       Lavan    Clark   seeks      to      appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The   order    is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard        by       demonstrating          that

reasonable       jurists     would     find     that      the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the     prisoner         must

demonstrate      both    that    the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Clark has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with    oral     argument    because         the     facts    and     legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3